Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12, 13, 18, and 24-36 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Safewright, Jr. (9,015,979).
Safewright discloses a shotgun 10 with all claimed elements including left and right magazine tubes 18, 20; left and right outer cut-offs 56 mounted on the firearm; each of the cut-offs having a blocking surface 58 movable between a first position which blocks the magazine bore and a second position which does not block the magazine bore; left and right cam followers (the curved portion of 56 above the springs 60) mounted on the cut-offs; right and left cams 32 engageable with the cam followers for moving the blocking surfaces between the two positions; and a selector 30 mounted on the firearm, the sector having an activation surface facing the cams, the selector movable lengthwise along the magazines for engaging the cams, the selector movable transversely for positioning the activation surface for engagement with one of the cams; and manual activation surfaces (an arbitrary portion of the curved surface on 56) on the left and right to allow manual movement of the blocking surfaces.  

Claims 2-11, 14-17, and 19-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Akyol, Atwell et al, Ricks, and Bock are cited as being of interest since they show shotgun magazine systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. WOODROW ELDRED whose telephone number is (571)272-6901.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Woodrow Eldred/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        



JWE